                     1 LUCIAN J. GRECO, ESQ.
                       Nevada State Bar No. 10600
                     2 JARED G. CHRISTENSEN, ESQ.
                       Nevada State Bar No. 11538
                     3 DELEELA M. WEINERMAN, ESQ.
                       Nevada State Bar No. 13985
                     4 BREMER WHYTE BROWN & O’MEARA LLP
                       1160 N. TOWN CENTER DRIVE
                     5 SUITE 250
                       LAS VEGAS, NV 89144
                     6 TELEPHONE: (702) 258-6665
                       FACSIMILE: (702) 258-6662
                     7 lgreco@bremerwhyte.com
                       jchristensen@bremerwhyte.com
                     8 dweinerman@bremerwhyte.com
                   9 Attorneys for Defendant,
                     James River Insurance Company
                  10
                  11                                    UNITED STATES DISTRICT COURT
                  12                                        DISTRICT OF NEVADA
                  13
                  14 JACOB HUGHES, an individual,             ) Case No. 2:18-cv-00700-APG-PAL
                                                              )
                  15                     Plaintiff,           ) STIPULATION AND ORDER TO
                                                              ) DISMISS
                  16               vs.                        )
                                                              )
                  17        JAMES RIVER INSURANCE             )
                            COMPANY; DOE INDIVIDUALS 1        )
                  18        through 10; ROE CORPORATIONS 11 )
                            through 20; and ABC LIMITED       )
                  19        LIABILTY COMPANIES 21 through 30, )
                            inclusive,                        )
                  20                                          )
                                         Defendants.          )
                  21                                          )
                  22               STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                  23                 IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,
                  24 JACOB HUGHES, and Defendant, JAMES RIVER INSURANCE COMPANY by
                  25 and through their attorneys of record that all of Plaintiff’s claims against JAMES
                  26 RIVER INSURANCE COMPANY be dismissed, with prejudice, the parties to each
                  27 / / /
                  28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1156.306 4824-9903-7316.2
                     1 bear their own fees and costs.
                     2
                     3 Dated this 19th day of December, 2018         Dated this 19th day of December, 2018
                     4 BREMER, WHYTE, BROWN &                        NETTLES LAW FIRM
                       O’MEARA, LLP
                     5
                     6
                            /s/Deleela M. Weinerman                  /s/Edward J. Wynder
                     7      Lucian J. Greco, Jr, Esq.                Brian D. Nettles, Esq.
                            Nevada State Bar No. 10600               Nevada Bar No. 7462
                     8      Jared G. Christensen, Esq.               Christian M, Morris, Esq.
                            Nevada State Bar No. 11538               Nevada Bar No. 11218
                     9      Deleela M. Weinerman                     Edward J. Wynder, Esq.
                            Nevada State Bar No. 13985               Nevada Bar No. 13991
                  10        Attorneys for Defendant,                 Attorneys for Plaintiff,
                            James River Insurance Company            Jacob Hughes
                  11
                                                             ORDER
                  12
                                                        IT IS SO ORDERED:
                  13
                  14
                                                             ____________________________________
                  15
                                                               UNITED STATES DISTRICT JUDGE
                                                             UNITED   STATES MAGISTRATE JUDGE
                                                             Dated: December 20, 2018.
                  16
                  17
                                                             Dated: ______________________________
                  18
                  19
                               The STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                  20
                            in 2:18-cv-00700-APG-PALwas submitted by:
                  21
                  22 BREMER WHYTE BROWN & O’MEARA LLP
                  23
                     /s/Deleela M. Weinerman
                  24
                     Lucian J. Greco, Jr, Esq.
                  25 Nevada State Bar No. 10600
                     Jared G. Christensen, Esq.
                  26 Nevada State Bar No. 11538
                     Deleela M. Ivey Weinerman, Esq.
                  27 Nevada State Bar No. 13985
                     Attorneys for Defendant,
                  28 James River Insurance Company
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
                                                                 2
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1156.306 4824-9903-7316.2
